STATE OF HAWAI`I, Plaintiff-Appellee,
v.
FOSTER R. AMPONG, Defendant-Appellant.
No. 28862.
Intermediate Court of Appeals of Hawaii.
February 27, 2009.
On the briefs:
David J. Peterson, (Ranken & Drewyer), for Defendant-Appellant.
Scott K. Hanano, Deputy Prosecuting Attorney County of Maui, for Plaintiff-Appellee.

SUMMARY DISPOSITION ORDER
RECKTENWALD, C.J., FOLEY and NAKAMURA, JJ.
Defendant-Appellant Foster R. Ampong appeals from the October 24, 2007 Judgment entered in the District Court of the Second Circuit, Wailuku Division (district court),[1] in Case No. 2DTC-06-005235.
On October 24, 2007, Ampong was found guilty of Driving Without a License, in violation of Hawaii Revised Statutes (HRS) § 286-102 (2007) and No Motor Vehicle Insurance Policy, in violation of HRS § 431:10C-104 (2005).
On appeal, Ampong contends that (1) the district court erred by denying Ampong's motion to dismiss for lack of jurisdiction because the State of Hawai`i does not have jurisdiction over the Hawaiian islands or native Hawaiians, (2) his trial counsel provided ineffective assistance of counsel by "failing to provide any assistance whatsoever regarding Mr. Ampong's desired defense of lack of jurisdiction," and (3) the district court abused its discretion by reappointing the Office of the Public Defender after Ampong's previous public defender's motion to withdraw as counsel was granted, thereby denying him the right to effective assistance of counsel.
Upon careful review of the record and the briefs submitted by the parties and having given due consideration to the arguments advanced and the issues raised by the parties, we resolve Ampong's points of error as follows:
(1) The district court had jurisdiction and accordingly did not err in denying Ampong's motion to dismiss. State v. Lee, 30 Hawai`i 130, 976 P.2d 444 (1999); State v. Lorenzo, 77 Hawai`i 219, 883 P.2d 641 (App. 1994).
(2) Ampong has not identified any potentially meritorious defense that was impaired by the actions or inaction of his trial counsel. Therefore, trial counsel was not ineffective. State v. Wakisaka, 102 Hawai`i 504, 513-14, 78 P.3d 317, 326-27 (2003) .
(3) The district court did not abuse its discretion by reappointing counsel from the Office of the Public Defender. State v. Crisostomo, 94 Hawai`i 282, 287, 12 P.3d 873, 878 (2000). Ampong refused to waive his right to counsel, and did not object to the reappointment of an attorney from the Office of the Public Defender on the basis that he wanted private defense counsel appointed.
Therefore,
IT IS HEREBY ORDERED that the October 24, 2007 Judgment entered in the District Court of the Second Circuit, Wailuku Division, in Case No. 2DTC-06-005235 is affirmed.
NOTES
[1]  The Honorable Douglas H. Ige presided.